DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to amendments filed 07/28/2022. Claims 1-10 are pending.
Response to Arguments
Applicant’s arguments and amendments with respect to claim elements invoking interpretation under 35 USC 112(f) have been fully considered and all invoking claim elements have been removed.  The interpretation of Claims 1-10 under 35 USC 112(f) has been withdrawn. 
Applicant’s arguments and amendments with respect to rejections of Claims 1-10 under 35 USC 101 have been fully considered and are persuasive.  The rejections of Claims 1-10 under 35 USC 101 have been withdrawn. 
Applicant's arguments with respect to rejections of Claims 1-10 under 35 USC 103 have been fully considered but they are not persuasive and the rejections are maintained.
	With respect to applicant’s arguments that Nagatsuka does not teach calculating a peak value of a load estimated to act on a robot , examiner agrees, and this is acknowledged in the office action. Nagatsuka teaches adjusting the acceleration commands in order to bring the calculated power consumption (which is a measure of load acting on the robot) within a reference range. Nagatsuka does not disclose that this power consumption value is a peak value estimated to act on a robot, and this is the only gap Nakajima needs to fill.
	With respect to applicant’s arguments that Nakajima fails to disclose calculating the peak value of a load estimated to act on a robot, examiner respectfully disagrees. Nakajima calculates the peak power consumption for each motor of the robot, and adjusts the trajectory to ensure that each motor is not overloaded and teaches a motivation for Nagatsuka to incorporate calculating the peak power consumption, which is to ensure the robot power system is not overloaded even when power consumption is at its peak (see par. 0029, 0034-0035 of Nakajima and analysis of Claim 1 below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagatsuka et al (US 20100305751) in view of Nakajima et al (US 20150134111).
	Regarding Claim 1, Nagatsuka teaches an acceleration adjustment apparatus (see at least power consumption estimation apparatus 2 and Fig. 3 in par. 0034) comprising a processor configured to perform operations (see at least CPU 21 in par. 0034)comprising: 
	calculating a value of a load that is estimated to act on a robot (see at least calculating torque applied to each motor based on resultant force acting on each of the motors, and using this torque to determine the power consumption of robot in par. 0043-0057, the power consumption is interpreted as the load that is based on external torque acting on the robot), based on a motion equation regarding a motion of the robot and a value of an acceleration of a joint of the robot in motion (see at least angular acceleration of each axis of the robot used in equation of motion in par. 0044-0045); and 
	executing at least one of 
	a first adjustment in which, when the calculated value of the load is greater than a target value of the load acting on the robot when the robot is moving, the acceleration is adjusted to decrease (see at least reducing the acceleration command when the calculated power consumption is greater than a reference range in par. 0012, see also comparing calculated power consumption to target power consumption in par. 0076), and 
	a second adjustment in which, when the calculated value of the load is less than the target value, the acceleration is adjusted to increase (see at least increasing acceleration command by a predetermined amount when the calculated power consumption is less than a reference range in par. 0012, see also comparing calculated power consumption to target power consumption in par. 0076).
	Nagutsaka does not appear to teach the following, but Nakajima does teach: 
	a peak value of a load that is estimated to act on a robot (see at least adjusts a robot trajectory so that total of required peak powers does not exceed an allowable power of the power supply body in par. 0029, see also process of calculating the power supply output in par. 0034-0035)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus taught by Nagatsuka to incorporate the teachings of Nakajima wherein the robot control device calculates the peak powers of each motor and adjusts the trajectory if the total exceeds the allowable value for the power supply. The motivation to incorporate the teachings of Nakajima would be to decrease the chances of overloading the power supply and causing a malfunction of the robot (see par. 0005).
	Regarding Claim 2, Nagatsuka as modified by Nakajima teaches the acceleration adjustment apparatus according to claim 1 (see Claim 1 analysis). 
	Nagatsuka further teaches executing the at least one of the first adjustment and the second adjustment of the acceleration and calculating the value of the load are repeated until the calculated value of the load calculated based on the acceleration of the joint of the robot and the motion equation falls within a predetermined range including the target value (see at least repeatedly changing acceleration of specified program line until the power consumption falls within the reference range in par. 0078-0079 and Fig. 9 ).
	Nagatsuka does not appear to teach the following but Nakajima teaches repeated calculation of the peak value of a load (see at least resetting trajectory and repeating calculation of required peak powers of all of the motors until the calculated total power supply output is at an allowable level in par. 0036-0037 and Fig. 3)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus taught by Nagatsuka to incorporate the teachings of Nakajima wherein the robot control device calculates the peak powers of each motor and adjusts the trajectory if the total exceeds the allowable value for the power supply. The motivation to incorporate the teachings of Nakajima would be to decrease the chances of overloading the power supply and causing a malfunction of the robot (see par. 0005).
	Regarding Claim 5, Nagatsuka as modified by Nakajima teaches the acceleration adjustment apparatus according to claim 1 (see Claim 1 analysis). Nagatsuka further teaches wherein the processor is configured to perform operations such that executing the at least one of the first adjustment and the second adjustment comprises executing the at least one of the first adjustment and the second adjustment to adjust the acceleration by using a user-designated adjustment width (see at least changing the acceleration command by a predetermined small amount in par. 0078 and see also the operator creating, modifying, registering, and setting parameters of the operation program in par. 0030, interpretation is that the operator sets the predetermined small amount), an adjustment value acquired through a binary search method, or an adjustment value acquired through a gradient method (Nagatsuka does not appear to teach acquiring the adjustment value through a binary search or gradient method but this is not required by the claim due to “or” language).
Regarding Claim 6, Nagatsuka as modified by Nakajima teaches (reference to Nagatsuka) a non-transitory computer-readable storage medium storing an acceleration adjustment program, which when read and executed, causes a computer to perform operations (see at least operation program stored in nonvolatile memory and system program stored in ROM of memory in par. 0031) of the acceleration adjustment apparatus of Claim 1 (see claim 1 for rejection of the apparatus).
Regarding Claim 7, Nagatsuka as modified by Nakajima teaches  a non-transitory computer-readable storage medium storing an acceleration adjustment program which when read and executed, causes a computer to perform the operations of the acceleration adjustment apparatus of Claim 2 (see Claim 2 analysis for rejection of the apparatus)
Regarding Claim 10, Nagatsuka as modified by Nakajima teaches the acceleration adjustment apparatus according to claim 2 (see Claim 2 analysis).
	Nagatsuka further teaches the processor is configured to perform operations such that executing the at least one of the first adjustment and the second adjustment comprises executing the at least one of the first adjustment and the second adjustment to adjust the acceleration  by using a user-designated adjustment width (see at least changing the acceleration command by a predetermined small amount in par. 078 and see also the operator creating, modifying, registering, and setting parameters of the operation program in par. 0030, the interpretation is that the predetermined small amount is one of the parameters the operator sets), an adjustment value acquired through a binary search method, or an adjustment value acquired through a gradient method (Nagatsuka does not appear to teach acquiring the adjustment value through a binary search or gradient method but this is not required by the claim due to “or” language).

Claim 3-4, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagatsuka et al (US 20100305751) in view of Nakajima et al (US 20150134111) and Nagarajan et al (US 9975244).
	Regarding Claim 3, Nagatsuka as modified by Nakajima teaches the acceleration adjustment apparatus according to claim 1 (see Claim 1 analysis),  
	Nagatsuka and Nakajima do not appear to teach all of the following, but Nagarajan does teach wherein a trajectory along which the robot operates is divided into a plurality of sections (see at least acceleration profile divided into polynomial segments defined by endpoints 301A1-301A5 in col. 11 lines 18-24 and Fig. 3A), and the processor is configured to perform operations such that executing the at least one of the first adjustment and the second adjustment comprises executing the at least one of the first adjustment and the second adjustment to adjust the acceleration for each of the sections (see at least identifying each interval for which a torque constraint is violated and reducing acceleration in col. 12 lines 44-62).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus taught by Nagatsuka as modified by Nakajima to incorporate the teachings of Nagarajan wherein the acceleration profile is divided into a plurality of segments and acceleration is adjusted in each interval to avoid violating a torque constraint. The motivation to incorporate the teachings of Nagarajan would be to lessen the risk of damage to the various robotic components (see col. 2 line 45 to col. 3 line 9).

	Regarding Claim 4, Nagatsuka as modified by Nakajima and Nagarajan teaches the acceleration adjustment apparatus according to claim 3 (see Claim 3 analysis).
	Nagatsuka and Nakajima do not appear to teach the following, but Nagarajan does teach wherein the trajectory along which the robot operates is divided into the plurality of sections by being divided at a point at which a tendency of change of an angle value of the joint of the robot changes (see at least endpoints of polynomial segments of the acceleration profile 301A1-301A5 in col. 11 lines 18-24 and Fig. 3A, Note because no specific definition has been given in applicant’s claims or specification for the tendency of change of an angle value of the joint changing, it is interpreted as including when any factors that could influence the change in joint angle of a robot changing.  Joint acceleration rate of change (jerk) is a factor that can influence a change in joint angle position, and the endpoints of Nagarajan indicate changes in jerk, and are points when the tendency of change of an angle value of the joint changes, this interpretation is given to the limitation in claim 9 as well).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus taught by Nagatsuka as modified by Nakajima to incorporate the teachings of Nagarajan wherein the segment endpoints are at points where the estimated actuator jerk changes. The motivation to incorporate the teachings of Nagarajan would be to lessen the risk of damage to the various robotic components (see col. 2 line 45 to col. 3 line 9).
	Regarding Claim 8, Nagatsuka as modified by Nakajima teaches the acceleration adjustment apparatus according to claim 2 (see Claim 2 analysis).
	 Nagatsuka and Nakajima do not appear to teach all of the following, but Nagarajan does teach wherein a trajectory along which the robot operates is divided into a plurality of sections (see at least acceleration profile divided into polynomial segments defined by endpoints 301A1-301A5 in col. 11 lines 18-24 and Fig. 3A), and the processor is configured to perform operations such that executing the at least one of the first adjustment and the second adjustment comprises executing the at least one of the first adjustment and the second adjustment to adjust the acceleration for each of the sections (see at least identifying each interval for which a torque constraint is violated and reducing acceleration in col. 12 lines 44-62).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus taught by Nagatsuka as modified by Nakajima to incorporate the teachings of Nagarajan wherein the acceleration profile is divided into a plurality of segments and acceleration is adjusted in each interval to avoid violating a torque constraint. The motivation to incorporate the teachings of Nagarajan would be to lessen the risk of damage to the various robotic components (see col. 2 line 45 to col. 3 line 9).
Regarding Claim 9, Nagatsuka as modified by Nakajima and Nagarajan teaches the acceleration adjustment apparatus according to claim 8 (see Claim 8 analysis), 
	Nagatsuka and Nakajima do not appear to teach the following, but Nagarajan does teach wherein the trajectory along which the robot operates is divided into the plurality of sections by being divided at a point at which a tendency of change of an angle value of the joint of the robot changes (see at least endpoints of polynomial segments of the acceleration profile 301A1-301A5 in col. 11 lines 18-24 and Fig. 3A, the endpoints where the rate of change of the acceleration (jerk) changes are interpreted as points where tendency of change of an angle value of the actuator A joint changes).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus taught by Nagatsuka as modified by Nakajima to incorporate the teachings of Nagarajan wherein the segment endpoints are at points where the estimated actuator jerk changes. The motivation to incorporate the teachings of Nagarajan would be to lessen the risk of damage to the various robotic components (see col. 2 line 45 to col. 3 line 9).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yajima et al (US 20150328774) discloses comparing a peak value of a calculated moment around a robot joint with max load for the reduction gear to determine failure of the joint.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776. The examiner can normally be reached Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.K./Examiner, Art Unit 3664                                                                                                                                                                                                                                                                                                                                                                                                            /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664